Exhibit 10.1

 

AMENDMENT TO TERMINATION AGREEMENT

 

This Amendment to Termination Agreement (the “Agreement”) effective as of
November 16, 2004 (the “Effective Date”), is made by and between Gregory D.
Waller (hereinafter referred to as the “Employee”) and Sybron Dental
Specialties, Inc. (hereinafter referred to as the “Company”).

 

WHEREAS, Employee is currently employed by the Company as its Vice-President
Finance, Chief Financial Officer and Treasurer; and

 

WHEREAS, Employee has announced his desire to retire from his current position
as of April 1, 2005 and to discontinue his employment with the Company, and has
executed a “Termination Agreement” setting forth the terms and conditions of an
orderly transition of his duties and responsibilities upon his retirement; and

 

WHEREAS, Waller and Company have agreed to amend the Termination Agreement to
correct certain items contained therein;

 

NOW, THEREFORE, Employee and Company, in consideration of the mutual covenants
and agreements hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, agree to amend the Termination Agreement as of the
Effective Date, as follows:

 

  1. Paragraph 5 is deleted and the following is inserted in its place:

 

  5. At the conclusion of the Employment Period, the Company shall pay Employee
the sum of $50,508.14, in full payment of the amount owed Employee for his
accrued vacation as of the Termination Date.

 

  2. Paragraphs 6 and 7 are deleted and the following single paragraph is
inserted in their place:

 

  6. If Employee signs, within thirty (30) days of the Termination Date, the
Full and Complete Release of Liability attached hereto and marked as Addendum A
(the “Release”), and does not revoke the Release within the period provided in
the Release for revocation, the Company shall: (i) enter into with Employee the
Consulting Agreement attached hereto and marked as Addendum B; (ii) pay
Employee, within thirty (30) days of the expiration of the revocation period in
the Release, the sum two hundred and seventy thousand dollars ($270,000), which
shall fulfill the Company’s obligation, if any, under section 4.a. of the
Executive Employment Agreement entered into by and between Employee and Company
and dated November 4, 2002 (the “Executive Employment Agreement”); (iii) make a
payment to Employee in an amount equal to the incentive award for the Company’s
2005 fiscal year that would have been earned by the Employee under the Senior
Executive Incentive Compensation Plan but for the termination of the Employee’s
employment with the Company prior to the end of the fiscal year, multiplied,
however, by a percentage equal to the percentage of the fiscal year in which the
Employee was an employee of the Company (The payment of the amount described in
this clause (iii) shall be made on or about the same time as the incentive award
is paid to the Company’s other employees for the 2005 fiscal year and shall
fulfill the Company’s obligation, if any, under section 4.b. of the Executive
Employment Agreement); (iv) transfer to



--------------------------------------------------------------------------------

Employee the ownership of the cellular phone currently being used by the
Employee and pay the costs associated with the use of the phone for a period of
one year following the Termination Date; (v) provide Employee with insurance
coverage at a level consistent with the level of coverage being provided to
Employee as of his Termination Date, for a period of one year following the
Termination Date, at a cost to the Employee consistent with the cost being paid
by the Company’s other employees, with the following benefits: health insurance,
life insurance, dental insurance, long-term disability insurance, accidental
death and dismemberment insurance, and vision insurance; and (vi) amend the
Employee’s right to exercise, in accordance with the terms and conditions of all
previously granted Nonqualified Stock Option Agreements under the Sybron Dental
Specialties, Inc. 2000 Long-Term Incentive Plan (the “Plan”), all of the
outstanding and exercisable stock options for Sybron Dental Specialties common
stock he owns as of the Termination Date, to provide the Employee the right to
exercise those options for a period of two years following the Termination Date.
(Other than the extension of the time period to exercise his options, the
preceding statement in this clause (vi) shall not expand any rights or reduce
any restrictions in the Plan.)

 

  3. Except as expressly set forth herein, all other terms and conditions of the
Termination Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, intending to be legally bound as of the Effective Date, the
parties have executed this Amendment to the Termination Agreement below.

 

/s/ Gregory D. Waller

--------------------------------------------------------------------------------

 

Date: December 27, 2004

Gregory D. Waller

   

 

SYBRON DENTAL SPECIALTIES, INC.

By:

 

/s/ Floyd W. Pickrell, Jr.

--------------------------------------------------------------------------------

   

Floyd W. Pickrell, Jr.

   

President

Date: December 27, 2004

 

2